DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jun Ye (Reg. No. 74,777)  on February 1, 2021.

The application has been amended as follows: 
Claim 3: (Original) The display screen anti-peeping gear described in accordance with Claim 2, wherein at least one of the splints is composed of micro-absorbent adhesive layer.
Response to Amendment
The amendment to Claims 1 and 7, filed 12/14/2020, is acknowledged and accepted.
Response to Arguments
Applicant’s arguments, see Pages 5-8, filed 11/25/2020, with respect to Claims 1-10 have been fully considered and are persuasive.  The 35 USC § 112 and 35 USC § 103 of Claims 1-10 have been withdrawn. 
 Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Oh (US 2014/0119718 A1) discloses “a display screen anti-peeping gear comprising a screen protector (30, Figure 1); a support member (edge of 100, Figure 1) arranged on the edge of the screen protector (see ¶[0056]), the support member includes two strip splints (the sides of 32, Figure 1), the edge of the screen protector is sandwiched between the two strip splints (see Figures 1 and 3), wherein the support member is provided with a through-hole (where 20 is configured on Figure 1) corresponding to the position of the display screen camera (920, Figure 1), and a cover (32, Figure 1) arranged beside the through-hole (where 20 is configured on Figure 1) and configured to close and open the through-hole (detachable lens cover 30, Figure 1; inherent on being detachable);” Oh fails to teach or suggest the aforementioned combination wherein the cover prevents light from entering the through-hole when the cover closes the through-hole.”
With respect to claims 2-6, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 7, though Oh (US 2014/0119718 A1) discloses “a support member (edge of 100, Figure 1) of a display screen protector (30, Figure 1) comprising: two relatively long strip splints, at least one splint has a micro-absorbent adhesive layer (32, Figure 1), wherein the support member (edge of 100, Figure 1) is provided with a through-hole (where 20 is configured on Figure 1) corresponding to a position of a display screen camera (920, Figure 1), and a cover (32, Figure 1) arranged beside the through-hole (where 20 is configured on Figure 1) which closes and opens the through-hole (where 20 is configured on Figure 1);” Oh fails to teach or suggest the aforementioned combination further comprising “wherein the cover prevents light from entering the through-hole when the cover closes the through-hole.”
With respect to claims 8-10, these claims depend on claim 7 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tamara Y. Washington/Patent Examiner, Art Unit 2872